Name: Decision of the EEA Joint Committee No 145/1999 of 5 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: Europe;  iron, steel and other metal industries;  means of agricultural production;  European Union law
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(20)Decision of the EEA Joint Committee No 145/1999 of 5 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0039 - 0039Decision of the EEA Joint CommitteeNo 145/1999of 5 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 50/1999 of the EEA Joint Committee of 30 April 1999(1).(2) Directive 98/97/EC of the European Parliament and of the Council of 22 December 1998 amending Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilisers, as regards the marketing in Austria, Finland and in Sweden of fertilisers containing cadmium(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 1 (Council Directive 76/116/EEC) in Chapter XIV of Annex II to the Agreement:"- 398 L 0097: Directive 98/97/EC of the European Parliament and of the Council of 22 December 1998 (OJ L 18, 23.1.1999, p. 60)."Article 2The texts of Directive 98/97/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 8.(2) OJ L 18, 23.1.1999, p. 60.